 


109 HRES 611 IH: Condemning, in the strongest possible terms, Iranian President Mahmoud Ahmadinejad’s outrageous and despicable statements directed toward Israel.
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 611 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Mr. Dent submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Condemning, in the strongest possible terms, Iranian President Mahmoud Ahmadinejad’s outrageous and despicable statements directed toward Israel. 
 
Whereas the Islamic Republic of Iran has, in the past, threatened Israel with nuclear attack and has aggressively pursued a clandestine effort to arm itself with nuclear weapons; 
Whereas Iran funds, trains, and openly supports terrorist groups that are determined to destroy Israel; 
Whereas on October 26, 2005, Mahmoud Ahmadinejad, President of the Islamic Republic of Iran, declared that Israel must be wiped off the map, described Israel as a disgraceful blot [on] the face of the Islamic world, and declared that [a]nybody who recognizes Israel will burn in the fire of the Islamic nation’s fury; and 
Whereas on December 14, 2005, President Ahmadinejad continued his relentless attack on Israel by saying that the Holocaust was a myth and that the Jewish state should be moved to Europe or North America; Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns, in the strongest possible terms, Iranian President Mahmoud Ahmadinejad’s outrageous and despicable statements directed toward Israel and demands that he repudiate them; 
(2)reaffirms the unwavering alliance between the United States and Israel and reasserts the commitment of the United States to defend the right of Israel to exist as a free and democratic state in the Middle East; 
(3)condemns, in the strongest possible terms, those world leaders such as Iranian President Ahmadinejad who espouse or encourage anti-Semitism; and 
(4)reaffirms the existence of the Holocaust as an historical event and condemns those who deny that it occurred. 
 
